Case 1:18-cv-00823-CFC-JLH Document 247 Filed 05/28/21 Page 1 of 2 PageID #: 24088




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC., PAR                     )
   STERILE PRODUCTS, LLC, and ENDO                   )
   PAR INNOVATION COMPANY, LLC,                      )
                                                     )
                     Plaintiffs,                     )     C.A. No. 18-823-CFC-JLH
                                                     )
           v.                                        )
                                                     )
   EAGLE PHARMACEUTICALS INC.,                       )
                                                     )
                     Defendant.                      )

                             STIPULATION FOR EXTENSION OF TIME

          IT IS HEREBY STIPULATED AND AGREED by the undersigned counsel for Plaintiffs

  Par Pharmaceutical, Inc., Par Sterile Products, LLC and Endo Par Innovation Company, LLC and

  Defendant Eagle Pharmaceuticals Inc., subject to the approval of the Court, that the deadline for

  Defendant to file a public version of its correspondence to the Court (D.I. 246) shall be extended

  to June 8, 2021.

                                                     Respectfully submitted,
   FARNAN LLP                                        POTTER ANDERSON & CORROON LLP

   By: /s/ Michael J. Farnan                         By:    /s/ David E. Moore
      Brian E. Farnan (#4089)                               David E. Moore (#3983)
      Michael J. Farnan (#5165)                             Bindu A. Palapura (#5370)
      919 North Market St.                                  Stephanie E. O’Byrne (#4446)
      12th Floor                                            Hercules Plaza, 6th Floor
      Wilmington, DE 19801                                  1313 N. Market Street
      Tel: 302-777-0300                                     Wilmington, DE 19801
      bfarnan@farnanlaw.com                                 Tel: (302) 984-6000
      mfarnan@farnanlaw.com                                 dmoore@potteranderson.com
                                                            bpalapura@potteranderson.com
   Attorneys for Plaintiffs                                 sobyrne@potteranderson.com

   Dated: May 28, 2021                               Attorneys for Defendant
   7214207 / 45185
Case 1:18-cv-00823-CFC-JLH Document 247 Filed 05/28/21 Page 2 of 2 PageID #: 24089




        IT IS SO ORDERED this ___ day of May, 2021.

                                               _________________________________
                                                     United States District Judge




                                           2
